DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on September 20th, 2022 is acknowledged. Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20th, 2022.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “DC” in line 3, but should read “direct current (DC)”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a first feature” in line 5. Claim 1 later recites “the extracted first features” in line 9. It is unclear as to when the “first feature” in line 5 changed from a singular element into a plurality of “first features” in line 9.
	Claim 2 recites “applies pressure to the pulse wave sensor” in line 7. It is unclear as to what element this limitation is modifying, as it could be directed to either “the force sensor” or “the object”.
Claim 7 recites “applies pressure to the sensor part” in line 3. It is unclear as to what element this limitation is modifying, as it could be directed to either “the sensor part” or “the object”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Each of claims 1-2 and 6-7 reference an “object”, which is equivalent to a body surface as disclosed by the Specification. This may be construed as being positively recited as part of the claimed invention. To overcome the rejection, it is suggested that applicant make clear that some element of the system is “adapted to” or “configured to” measure a body surface. For examination purposes, the claim is construed as being intended for use in the manner claimed, rather than the body surface being construed as part of the invention itself.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
a sensor part configured to measure a pulse wave signal and a contact force of an object, while the object is in contact with the sensor part; and 
a processor configured to: 
extract a first feature from the measured pulse wave signal and the measured contact force; 
select one estimation model from a plurality of estimation models, based on a second feature of a user corresponding to the object; and 
estimate the bio-information, by inputting the extracted first features in the selected estimation model. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of measuring, extracting, selecting, inputting, and estimating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “estimating the bio-information, by inputting the extracted first features in the selected estimation model” in independent Claim 1 is a mathematical relationship to classify data corresponding to a predetermined threshold. Referring to paragraphs [0008-0011] of the specification and dependent claims 3-6, the estimation can be computed from inputting biometric data into deep neural networks. 
The claimed steps of measuring, extracting, selecting, inputting, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for estimation that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-9 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, extracting, selecting, inputting, and estimating merely invoke a computer as a tool.
The data-gathering step (measuring) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, extracting, selecting, inputting, and estimating.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to estimate bio-information.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for measuring, extracting, selecting, inputting, and estimating.
The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: sensor, processor
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0041-0052]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. measuring, extracting, selecting, inputting, and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (U.S. Publication No. 2018/0177413).
Regarding Claim 1, Kwon discloses an apparatus for estimating bio-information (touch-type blood pressure measurement apparatus 100), the apparatus comprising: 
a sensor part configured to measure a pulse wave signal (PPG sensor 120; [0054]) and a contact force of an object (force sensor 130; [0054]), while the object is in contact with the sensor part (touch sensor 110; [0054]); and 
a processor (controller 140; [0054]) configured to: 
extract a first feature from the measured pulse wave signal and the measured contact force (the controller 140 may analyze the change of the PPG signal according to the CP and estimate that the CP corresponding to the PPG signal having the maximum amplitude is the MAP. In addition, the controller 140 may analyze the change of the PPG signal according to the CP and estimate the DBP and the SBP. In this case, the controller 140 may set a blood pressure estimation interval which includes the maximum amplitude, and average the CP in the set blood pressure estimation interval or average the CP by applying a weight; [0080]); 
select one estimation model from a plurality of estimation models (blood pressure estimation correlation model; [0109]), based on a second feature of a user corresponding to the object (user’s fingerprint…user's height, weight, and age; [0107-0109]); and 
estimate the bio-information (blood pressure, DBP, SBP; [0080]), by inputting the extracted first features in the selected estimation model (A blood pressure of a user may be taken into account by a height, a weight, and/or an age of the user or the like…the controller 140 may correct the blood pressure by selecting a blood pressure estimation correlation model suitable for the pertinent user from the storage device; [0109]).  

Regarding Claim 2, Kwon discloses wherein the sensor part comprises: 
a pulse wave sensor (PPG sensor 120; [0066]) comprising: 
a light source (light source 121) configured to emit light onto the object ([0066-0067]); and 
a detector (photodetector 122) configured to detect light that is reflected or scattered from the object ([0066-0067]); and 
a force sensor (force sensor 130) configured to measure the contact force when the object comes into contact with the pulse wave sensor and applies pressure to the pulse wave sensor ([0072]).  

Regarding Claim 6, Kwon discloses wherein the second feature comprises any one or any combination of an initial contact area of the sensor part with which the object is in contact, a last contact area of the sensor part with which the object is in contact, an initial DC component value of the measured pulse wave signal, a last DC component value of the measured pulse wave signal, reference bio-information, a stature of the user ([0109]), a weight of the user ([0109]), an age of the user ([0109]), a sex of the user, ambient humidity, and ambient temperature.  

Regarding Claim 7, Kwon discloses wherein the sensor part is further configured to measure a contact area of the sensor part with which the object is in contact (The touch sensor 110 senses a contact area when a user touches the touch sensor 110 with a finger 10 to generate a contact area signal indicative of the contact area; [0054]), while the object is in contact with the sensor part and applies pressure to the sensor part (The force sensor 130 may senses a touch force when the finger 10 is in contact with the touch sensor 110 to generate a touch force signal; [0054]).  

Regarding Claim 8, Kwon discloses wherein the processor is further configured to:  27obtain a contact pressure, based on the measured contact force and the measured contact area (The controller 140 calculates a contact pressure based on the contact area signal and the touch force signal; [0074]); 
obtain an oscillometric envelope representing an amplitude of the measured pulse wave signal versus the obtained contact pressure ([0075-0079]; Figures 4A-4C, 5A-5C, 6A-6C); and 
extract the first feature from the obtained oscillometric envelope ([0080]).  

Regarding Claim 9, Kwon discloses wherein the bio-information comprises any one or any combination of a blood pressure ([0080]), a vascular age, an arterial stiffness, an aortic pressure waveform, a vascular compliance, a stress index, and a degree of fatigue of the user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee et al (U.S. Publication No. 2018/0199870).	
Regarding Claim 3, Kwon fails to disclose wherein the plurality of estimation models are obtained by classifying a plurality of training data into groups, based on the second feature, and by training a plurality of deep neural networks (DNNs), respectively using the groups into which the plurality of training data is classified.  
In a similar technical field, Lee discloses a system for blood pressure determination (Abstract), wherein the plurality of estimation models are obtained by classifying a plurality of training data into groups, based on the second feature (Machine learning approaches (such as a Long Short Term Memory (LSTM) neural network, or a suitable alternative such as non-linear Support Vector Machine) and deep learning may be used…neural network allow us to perform group feature selections and classifications; [0065]), and 
by training a plurality of deep neural networks (DNNs) (The machine learning model can be…a deep neural network (DNN); [0108]), 
respectively using the groups into which the plurality of training data is classified (The machine learning models are generated according to a supervised training process…these techniques utilize advanced data-science machine learning architectures such as Multi-Level Perceptron and Deep (hierarchical) Neural Networks, which are capable of 'deciphering' non-obvious relationships from large datasets to make predictive out comes. In some cases, the accuracy of the blood pressure estimates from such models is linearly proportional to the quantity and quality of the training dataset; [0083]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the deep learning model teachings of Lee into the invention of Kwon in order to achieve accurate estimations of blood pressure through extended training of data by deciphering non-obvious relationships from large datasets (Lee [0083]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791